Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 05/20/2022, with respect to claims 2-4, 8-15, and 29 have been fully considered and are persuasive.  The rejection of claims 2-4, 8-15, and 29 under 35 U.S.C. 112 has been withdrawn.
Reasons for Allowance
Claims 2-4, 8-15, and 29-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitation of a sensor configured to detect a presence of a connector of the fluid transfer system, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2004/0087888 (DiGianfilippo) discloses a medical fluid transfer system comprising a hose assembly (34, 40 in Figure 2A) configured to couple to a source container comprising a vial (Paragraph 42) and to a target container (14); a fluid transfer station comprising a (18 in Figure 1) housing (case 22) and a peristaltic pump (54 in Figure 4), the fluid transfer station being configured to transfer fluid through the hose assembly (Paragraph 56); a destination sensor (load cell 30 in Figure 1) configured to measure a weight of the target container (Paragraph 50), the destination sensor comprising a sensor housing (cylindrical housing shown at element 30 in Figure 1) which is separate from the housing of the fluid transfer station; and a control system (controller 20) configured to: receive instruction to selectively transfer fluid to the target container; receive weight information about the target container from the destination sensor; and operate the pump using the weight information (Paragraph 56), but doesn’t disclose a sensor which detects a connector of the fluid transfer system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753